             Case 1:19-cv-11832-GHW Document 51 Filed 12/30/20 Page 1 of 2

Motion to seal 1:19-cv-11832-GHW

Mr. Gregory H. Woods,
Must of been my naivete your honor- I had no idea that writing a private email under any
circumstance would be under threat of being made public. Especially since I was NOT
communicating exparte to begin with- that is exactly what I was advised by opposing counsel
during a discussion about this. Also, to my understanding- there were no remaining defendents
left on the case; the case was already settled at this point. Furthermore, I dont believe
communication was xparte because it has been thoroughly discussed numerous times with
counsel for ﬁnal defendent over the course of a few months where after bringing it to her
attention-she empathized with me over what transpired and even helped brainstorm on ways to
ﬁx issue- corresponding by phone and email about it, she volunteered and we called chambers
together on several occasions to conference regarding this to no avail. That is when I ﬁnally
decided to make you aware of it in writing since we had a public hearing coming up that I didnt
feel comfortble speaking @ freely. As stated earlier, when I began to read the typed letter a
loud to that same opposing council over the phone before sending, (after we already signed a
settlment agreement) she interrupted me to edit out the language in said email and told me to
OMIT the part in the letter where I wrote about this not being exparte communication because
according to her "that part wasn't neccessary since every judge has their own rules about
communication with chambers" so I took it out smh) only reason why I reached out to chambers
in the ﬁrst place in a private manner is cause I wanted to keep a low proﬁle to not be on so & so's
radar as to not trigger any further action for fear of retaliatory behaviour by way of unwarranted
reputational injury or worse G-d forbid. That is why not keeping this matter private could be
detrimental and perpetuate the very thing that I brought to your attention in the ﬁrst place. My
personal information name phone # ﬁnancial info is also on that email The document is doxing
and defamatory in nature as you already know.

***Although the right of public access to court records is ﬁrmly entrenched and well supported
by policy and practical considerations, the right is not absolute. 2 Collier on Bankruptcy ¶
107.01, at 107-2 (15th ed. 1993). In limited circumstances, courts must deny access to
judicial documents—generally where open inspection may be used as a vehicle for improper
purposes. See, e.g., Nixon, 435 U.S. at 597, 98 S.Ct. at 1311-12 (citing to In re Caswell, 18 R.I.
835, 29 A. 259 (1893) (court can insure that its records are not used to promote public scandal
through publication of disgusting details of a divorce), and Schmedding v. May, 85 Mich. 1, 48
N.W. 201, 202 (1891) (court refused to permit its records to be used as sources of business
information that might harm litigant’s competitive standing)).

I never in a million years thought that something I sent in conﬁdentiality would be at risk in
this way- its pretty scary. The email isnt even pertinent to the case itself your honor- plus the
case is closed and there are no defendents. The nature of the document has no relevence
to the proceeding..the communication had nothing to do with my summons and complaint.
Your honor its not even considered a judicial document at this point ***Regardless of whether
the Newspapers were relying on a right of access under the common law or under the First
Amendment, wrote the magistrate judge, such a right only attaches to "judicial documents." Id. at
* 1. Quoting this Court's statements in United States v. Amodeo, 44 F.3d 141, 145 (2d Cir.
1995) (" Amodeo I") that "the mere ﬁling of a paper or document with the court is insuﬃcient
to render that paper a judicial document" and instead that "the item ﬁled must be relevant to
the performance of the judicial function and useful in the judicial process in order for it to be
designated a judicial document,"
Since the case had no traction and all matters were resolved outside of court, I didnt think that
there would be an issue in bringing this to your attention and making my intitial request- now
however, I see how high the bar is set for somethig like that..so, especially since I didnt even
             Case 1:19-cv-11832-GHW Document 51 Filed 12/30/20 Page 2 of 2
"ﬁle" the letter according to law and protocol as a proper motion can't you just please disregard
it (if you are unable to grant itanyway) It is irrelevent to and has no bearing on the case (I would
withdraw it just to keep this at bay but it wasnt even ﬁled correctly to do so not even sure if that
makes any sense).
I might not be using the proper judicial language and or have the right citings as
referencs...ultimately what I am trying to convey your honor is that I ask you to please not ﬁle
this to the docket for it was never intended for that purpose. It isnt neccessary and can be
extremely harmful. I tried to argue this to the best of my ability. Please ﬁnd it in your judicial
heart with the right laws and authority to justify keeping my email private for all the reasons I
explained here and prior. Thank you very much your for your consideration and the opportunity to
salvage this.

Julia Zabolotsky
